UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 12b-25NOTIFICATION OF LATE FILINGSEC FILE NUMBER333-197291 (Check One):xForm 10-K¨Form 20-F ¨Form 11-K¨Form 10-Q ¨Form N-SAR For year Ended: April 30, 2016 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F¨ Transition Report on Form 11-K¨ Transition Report on Form 10-Q¨ Transition Report on Form N-SARFor the Transition Period Ended: Not Applicable. Nothing in this Form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not ApplicablePART IREGISTRANT INFORMATION Starlight Supply Chain Management Company Full Name of RegistrantLive Fit Corp.Former Name if ApplicableRoom 1001, Unit 5, Building 8, ShangPin FuCheng FuZe Garden, YanJiao Development District, Address of Principal Executive Office (Street and Number)SanHe City, Heibei Province, ChinaCity, State and Zip Code PART IIRULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;x(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART IIINARRATIVEState below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed period. The registrant has experienced a delay in preparing the Form 10-K and the financial statements required in the Form 10-K for the year ended April 30, 2016 and needs additional time to complete the Form 10-K and the audited financial statements for the year ended April 30, 2016.PART IVOTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification (Name)(Country Code)(Telephone Number)CHAN Wai Lun+8618600638662 (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).x Yes¨ No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?¨ Yes x NoIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2Starlight Supply Chain Management Company(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: July 31, 2016By:/s/ CHAN Wai LunCHAN Wai LunChief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. 3
